DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
Status of Rejections
The objections to the claims are withdrawn in view of applicant’s amendments.
The rejection of claim(s) 1-3 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendments.
All other previous rejections are maintained.
Claims 1-3 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platonov et al. (U.S. 20080078674), hereinafter Platonov, in view of Renaudier et al. (U.S. 20160201208), hereinafter Renaudier, and Dupuis (WO 2017020123).


Renaudier teaches an aluminum smelter comprising a plurality of electrolytic cells arranged in two adjacent parallel rows (Fig. 5, cells 50; Paragraph 0107). Correction busbars (forming compensating circuit 6 as shown in Fig. 5 and 8) are located in close proximity to the cathode part of the adjacent cell line (Fig. 8, compensating circuit 6 is formed below the cells 50 proximate to cathode linking conductors 57; Paragraphs 0133), including ensuring compensation for the magnetic field (Paragraph 0130, lines 8-11). This compensation circuit in addition to upstream and downstream anode risers (Fig. 8, rising and connecting conductors 54), stabilizes liquids in the electrolytic cells as well as limiting magnetic disturbances at the end of the row (Paragraph 0130, lines 1-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the busbar system taught by Platonov to include correction busbars forming a compensation circuit which extends under the adjacent cell line as taught by Renaudier in order to further compensate for magnetic field disturbances along the cell lines.
Platonov in view of Renaudier does not teach the rows of cells being independent from each other in terms of power supply, each cell line of said aluminum cell being connected to a separate power source, wherein a first cell line of the busbar system returns current to its power source through compensation busbars extending in 
Dupuis teaches an electrical conductor system for compensation of magnetic fields in electrolysis cells of an aluminum production plant (Paragraph 0012-Paragraph 0013, line 4), which may comprise rows of cells which are independent in terms of power supply (Fig. 20A; Paragraph 0061, line 1). Each row has a production current circuit and a compensation current circuit connected in series at the end of the row opposite the current source, thereby allowing both circuits to have the same current, each row returning current to its power source via the connected compensation circuit flowing in the opposite direction (Paragraph 0061, lines 4-8). This allows for compensation of 100% of the production current and enables adjacent rows of cells to be positioned in parallel much more closely than they previously could, allowing for more efficient utilization of space (Paragraph 0061, lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the busbar system taught by Platonov in view of Renaudier to have independently powered circuits each comprising a production and compensation current in series for the adjacent cell lines as taught by Dupuis in order to allow the compensation current to fully cancel out the electrical production current and enable more efficient space utilization.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Platonov in view of Renaudier and Dupuis to comprise the independent power supplies for the adjacent cell lines having opposite current directions, counterclockwise and clockwise, in order to allow the compensation current and electrolysis current for each cell line to flow in opposite directions, as taught by Renaudier as necessary for proper magnetic field compensation.
It should be noted that the busbar system being “for an amperage of 600 up to 2000kA” and being “designed to supply current to two similar cell lines…” are statements of intended use. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex 
Regarding claim 2, Platonov in view of Renaudier and Dupuis teaches that the compensation busbars are parallel to the busbars making up the cathode part (In Renaudier, Figs. 7 and 8 show compensation circuit 6 running parallel to linking conductors 57 in the X direction of the cells; Paragraph 0134).
Regarding claim 3, Platonov in view of Renaudier and Dupuis teaches that the compensation busbars are designed to be partially arranged under the bottom and along the ends of electrolysis cells (In Renaudier, circuit 6 shown arranged under the bottoms of the cells in Fig. 8 and looping along the ends of cells in Fig. 5).
Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 5-6 that Platonov in view of Renaudier and Dupuis does not render claim 1 obvious, particularly that the cited prior art references are not designed for operation at high amperages and that the prior art does not teach the same power sources being used for both electrochemical reduction and magnetic 
Applicant further argues that the prior art does not teach the same power sources being used for both electrochemical reduction and magnetic compensation. This is not considered persuasive. Dupuis, specifically, teaches each cell line having its production current conductor system in series with a compensation current conductor system from a single power source (see e.g. Fig. 20A, Paragraph 0061, lines 4-8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795